Citation Nr: 0527822	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  02-21 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury with nerve damage and secondary atrophy of the right 
upper extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1990 to July 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
that declined to reopen a claim of service connection for 
left temporomandibular joint condition, and denied claims of 
service connection for disability of the teeth, residuals of 
a neck injury with nerve damage and secondary atrophy in the 
right upper extremity, and residuals of a cold injury to 
index and middle fingers of the right hand.  A June 5, 2001, 
letter notified the veteran of the decision.

The veteran submitted a June 2002 VA Form 9, that was 
accepted as a notice of disagreement, and an August 2002 
statement of the case addressed all four issues.  Thereafter, 
the veteran submitted an October 2002 VA Form 9 as a 
substantive appeal, and stated that he sought to appeal only 
the matter of service connection for residuals of a neck 
injury.  As such, the veteran perfected an appeal of only 
that issue.  

In terms of other procedural concerns, it is noted that, in 
February 1992, the RO granted a claim of service connection 
for asthma and assigned a 10 percent disability evaluation.  
The veteran did not address that matter in a subsequent 
notice of disagreement, but raised the matter of an increased 
rating for asthma in a January 1994 VA Form 9.  

The RO sent the veteran a January 1996 letter informing him 
that he had not timely disagreed with the initial disability 
evaluation, but that it had accepted the VA Form 9 as a claim 
for an increased rating.  The RO, however, never adjudicated 
that issue.  

As such, the RO should address a claim for an increased 
rating for service-connected asthma accordingly.  

Also, the February 1992 rating decision granted service 
connection for the veteran's bilateral ankle disability.  The 
veteran recently submitted June 2005 treatment records from 
the Loma Linda VA Medical Center (VAMC), which indicated that 
the veteran had pain on range of motion of left ankle with 
mild crepitus, and that the veteran was scheduled for an 
ankle x-ray.  

As per 38 C.F.R. § 3.157, the RO should address this informal 
claim for an increased rating for service-connected bilateral 
ankle degenerative joint disease accordingly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act of 2000, 
further evidentiary development is necessary.  

The veteran's service medical records contain an April 1992 
dental treatment record that indicated the veteran had 
chipped teeth due to a fall; the veteran had been pushed from 
behind.  A May 1992 Report of Medical Examination rendered a 
normal clinical evaluation, including spine and other 
musculoskeletal.  The only abnormality noted was an unstable 
left ankle.  

A July 1996 rating decision granted eligibility for dental 
treatment based on in-service trauma as per the April 1992 
note.  In 2000, the veteran filed a VA Form 21-4138, which 
articulated that the in-service fall had caused neck injury 
and right arm problems.  

An August 2000 outpatient treatment note from the Loma Linda 
VAMC indicated that the veteran had a history of trauma to 
the neck-he had been pushed to the ground and hit his head 
on the ground.  It was reported that, since then, he had been 
experiencing pain down his right arm.  He reportedly noticed 
increasing weakness and atrophy of the right arm.  The 
assessment noted that degenerative joint disease and cervical 
neural foramen narrowing was likely secondary to trauma in 
1992.  

An addendum noted that congential spinal stenosis could not 
be ruled out.

An October 2000 impression found significant atrophy of the 
veteran's right upper limb, and it was possible that an 
accident in 1992 while in military service could have 
initiated the degenerative process that he now had in his 
neck.  

Though these preceding statements are relevant to the 
veteran's claim of service connection, there is no indication 
that a VA assessor had reviewed the veteran's service medical 
records prior to making any etiological assertion.  

As such, the veteran should undergo a thorough VA examination 
for the purposes of a nexus opinion.

Accordingly, this case is REMANDED to the RO for the 
following action:
 
1.  The RO should obtain any 
outstanding medical records, 
particularly from the Loma Linda VAMC, 
concerning treatment of the veteran's 
cervical spine.  
 
2.  The veteran should be scheduled for 
a VA examination for the purpose of 
determining the etiology of any 
cervical spine disability and attendant 
nerve damage and right arm atrophy.  
The RO should forward the veteran's 
claims file to the VA examiner.  The 
examiner should review the entire 
claims file and provide an opinion as 
to whether it is at least as likely as 
not that a current cervical spine 
disability (and residuals thereof) is 
etiologically related to service, 
taking into consideration the April 
1992 in-service fall that resulted in 
chipped teeth.  Appropriate diagnostic 
and clinical testing should be 
performed.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  

3.  Then, the RO should readjudicate 
the veteran's claim of service 
connection for residuals of a neck 
injury with nerve damage and secondary 
atrophy of the right upper extremity.  
If the determination of this claim 
remains unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

